DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments have been fully considered.
i.	Applicant argues that the teaching by the reference Cerny et al. (2015/0287158) in Figures 7A – 7C represents screen space viewing windows; resulting divisions are of a screen, not an image.
The language “...screen space...” is descriptive of an input/image data format alternative to world or virtual space ([0015], [0093]); content and corresponding parameters mapped to a polygon mesh of three-dimensional space [0013] may be formatted for the rectangular geometry of a plane (i.e. first and second directions in which display pixels extend, defining such a plane).  By this reasoning, there is no failure by Cerny to teach divisions of an image.
ii.	Applicant argues that the teaching by the reference Song et al. (2006/0244705) of gate line set selection is intended to improve image quality, and has nothing to do with reducing power consumption.
Applicant’s recognition of another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
iii.	Applicant argues that the reference Wang (2019/0236757) never teaches anything about resizing by cropping it.
The argued language is not recited in the claim.
iv.	Applicant argues the allowability of claims depending from those reciting the argued language.
The Office respectfully disagrees.  The argument is moot in view of the maintained rejection, on the grounds indicated above.

Claim Objections
3.	Claim 9 is objected to because of the following informalities: line 5 recites the language “...two first non-target areas and two non-target areas based...” that is interpreted to comprise the typographical error of negating the word “...second...” and should instead recite “...two first non-target areas and two second non-target areas based...”  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations with functional language comparable to “means” or “step,” at least in the recitation of the following:
---
[Claim 4]
i.	“...communication interface [means] configured to transmit [function] ...”;
ii.	“...gaze tracker [means] configured to identify a gaze region [function] ...”;

[Claims 17, 18]
iii.	“...image renderer [means] configured to perform the sub-pixel rendering [function]...” 
---
Still, these are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Absent a modifying nonce placeholder (e.g. image rendering module; image rendering unit), the “...image renderer...” and other above examples will be interpreted to recite sufficient structure, materials, or acts to entirely perform the recited function.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al. (2015/0287158; hereinafter Cerny) in view of Song et al. (2006/0244705; hereinafter Song).

Regarding claim 4, Cerny discloses a display system [0038] comprising: 
a display device (Comprising 1186 of Figure 11) comprising a pixel array of pixels [0089]; and 
a display control device (Comprising 1100) for use with the display device (Comprising 1186), comprising: 
an image pre-processor configured to divide an original image (Comprising 1022 of Figure 10B rendered in stages of processing pipeline, for each zone of screen area [0090]) into a target area (Comprising Z5 of Figure 7B1), two first non-target areas (Comprising Z4, Z6), and two second non-target areas (Comprising Z2, Z8), 
the target area (Comprising Z5) being between the two first non-target areas (Comprising Z4, Z6) and between the two second non-target areas (Comprising Z2, Z8), each area having a resolution (Rendering parameters differing among zones [0066] including resolution [0024]), 
a top row of each first non-target area (Comprising Z4, Z6) being aligned with a top row of the target area (Comprising Z5) in a row direction of the original image (Left-right, relative to the orientation of the figure), 
a bottom row of each first non-target area (Comprising Z4, Z6) being aligned with a bottom row of the target area (Comprising Z5) in the row direction (Left-right), 
the two second non-target areas (Comprising Z2, Z8) being areas other than the target area (Comprising Z5) and the two first non-target areas (Comprising Z4, Z6), and 
the image pre-processor further configured to perform pre-processing on the original image (Comprising 1022 of Figure 10B; 1020 corresponding to 1150 of Figure 11), 
the pre-processing comprising reducing of a resolution of the two first non-target areas and the two second non-target areas ([0067]: Resolution of zone corresponding to fixation point higher than other zones’ resolution); 
a communication interface (Comprising 1176 of Figure 11) configured to transmit the original image being pre-processed (Comprising 1022 of Figure 10B; 1020 corresponding to 1150 of Figure 11) to the display device (Comprising 1186) for display ([0103]: From display buffer, for presentation on display); and 
a gaze tracker (Comprising 1199 of Figure 11) configured to identify a gaze region in a screen of the display device ([0106]: Fixation point) and provide an identification result to the image pre-processor ([0037]: Zone rendering in accordance with fixation point), wherein 
the image pre-processor is configured to receive the identification result and perform the division of the original image based on the received identification result, wherein the target area corresponds to the gaze region (Figures 6, 7A – 7C: Location of zone Z1 within 622/722 – and correspond rendering parameters – determined dynamically in accordance with fixation point [0064]), wherein 
the display device comprises an image processor configured to perform post-processing on the original image being pre-processed comprising resizing of at least one of the two first non-target areas (Comprising Z4, Z6) or the two second non-target areas (Comprising Z2, Z8) such that a size of the original image being post-processed is adapted to a size of the screen of the display device (Aforementioned dynamic rendering and position of zone containing fixation point [0064] produces corresponding dynamic rendering and position of zone/s not containing fixation point [0067]).
Cerny does not provide an outright statement of the system being provided wherein each second non-target area only consisting of a plurality of entire rows of the original image that correspond to a plurality of entire rows of pixels of the pixel array.
However, Applicant indicates that non-target shape and operation facilitate reducing the driving circuit frequency [0027], similar to Cern’s goal of reducing computational requirements [0017], preserving resources for their greatest need [0067].  Applicant does not elucidate a particular advantage associated with the chosen non-target area positioning.  Like Cerny [0037], the instant application teaches that a target region may be located anywhere in the screen, in accordance with determined gaze [0025] and thus relative positioning among areas illustrated in Figure 2 of the instant application reflects one transient state in a sequence among many, which itself carries no particular advantage shared by Applicant.  This is apart from Cern’s alternative configurations (e.g. Figures 7A, 7B) and acknowledgement that modifying or combining the taught layouts into forms other than those explicitly taught, remains within the scope of subject matter covered by the disclosure of Cerny [0069].
One having ordinary skill in the art would have expected Applicant’s invention to perform equally well with the layout of non-target regions taught by Cern.  Also, it would not require greater than ordinary skill in the art to modify Cern, to arrive at the claimed invention.  The difference between Cerny and the claimed invention, in this regard, is deemed a design choice.
It would been an obvious design choice to one having ordinary skill in the art before the filing date of the claimed invention to modify relative proportions/positioning of equivalent non-target areas taught by Cern, with each second non-target area only consisting of a plurality of entire rows of the original image that correspond to a plurality of entire rows of pixels of the pixel array, as claimed, in view of the reasoning above.
Cerny does not explicitly disclose the system such that the plurality of entire rows of pixels of the pixel array corresponding to the plurality of entire rows of the original image forming each second non-target area can be simultaneously selected and supplied with image data.
In the same field of endeavor, Song improves on image quality [0008] with at least a selected one of gate driving ICs’ (Figure 3A: 421 – 424) outputting a gate-on pulse [0051] to respective gate line groups ([0064]: G11 – G1i, G21 – G2i, G31 – G3i, G41 – G4i) at a same time (Figure 9: Dashed vertical line pairs temporally aligned with respective one of groups’ shared reception of Von) that pixels associated with said respective one of the gate line groups are simultaneously driven with a black data signal ([0012]; {e} of Figure 9).  It is argued here that a collection of Cerny’s zones not associated with the location of a gaze/fixation point, corresponding to an entire pixel row, stand to similarly benefit from the improved image quality resulting from Song’s uniform signal application.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Cerny to be modified such that the plurality of entire rows of pixels of the pixel array corresponding to the plurality of entire rows of the original image forming each second non-target area can be simultaneously selected and supplied with image data, in view of the teaching of Song, to improve image quality.

Regarding claim 9, Cerny discloses a display control method [0108] for a display device (Comprising 1186) comprising a pixel array of pixels [0089], comprising: 
acquiring an identification of a gaze region in a screen of the display device [0064]; 
dividing an original image (Comprising 1022 of Figure 10B rendered in stage of processing pipeline, for each zone of screen area [0090]) into a target area (Comprising Z5 of Figure 7B2), 
two first non-target areas (Comprising Z4, Z6) and two non-target areas (Comprising Z2, Z8) based on the identification such that the target area corresponds to the gaze region [0067]3, 
the target area (Comprising Z5) being between the two first non-target areas (Comprising Z4, Z6) and between the two second non-target areas (Comprising Z2, Z8), each area having a resolution [0024], 
a top row of each first non-target area (Comprising Z4, Z6) being aligned with a top row of the target area (Comprising Z5) in a row direction of the original image (Left-right, relative to the orientation of the figure), 
a bottom row each first non-target area (Comprising Z4, Z6) being aligned with a bottom row of the target area (Comprising Z5) in the row direction (Left-right), 
the two second non-target areas (Comprising Z2, Z8) being areas other than the target area (Comprising Z5) and the two first non-target areas (Comprising Z4, Z6), and 
pre-processing the original image (Comprising 1022 of Figure 10B; 1020 corresponding to 1150 of Figure 11), 
the pre-processing comprising reducing a resolution of the two first non-target areas and the two second non-target areas ([0067]: Resolution of zone corresponding to fixation point higher than other zones’ resolution); 4874-8314-1663, v.2Application No.: 16/063,341Docket No.: 31411/04579 
transmitting th
post-processing the original image being pre-processed at the display device, the post-processing comprising resizing at least one of the two first non-target areas (Comprising Z4, Z6) or the two second non-target areas (Comprising Z2, Z8) such that a size of the original image being post-processed is adapted to a size of the screen of the display device (Aforementioned dynamic rendering and position of zone containing fixation point [0064] produces corresponding dynamic rendering and position of zone/s not containing fixation point [0067]).
Cerny does not provide an outright statement of the method wherein each second non-target area only consisting of a plurality of entire rows of the original image that correspond to a plurality of entire rows of pixels of the pixel array. 
However, Applicant indicates that non-target shape and operation facilitate reducing the driving circuit frequency [0027], similar to Cern’s goal of reducing computational requirements [0017], preserving resources for their greatest need [0067].  Applicant does not elucidate a particular advantage associated with the chosen non-target area positioning.  Like Cerny [0037], the instant application teaches that a target region may be located anywhere in the screen, in accordance with determined gaze [0025] and thus relative positioning among areas illustrated in Figure 2 of the instant application reflects one transient state in a sequence among many, which itself carries no particular advantage shared by Applicant.  This is apart from Cern’s alternative configurations (e.g. Figures 7A, 7B) and acknowledgement that modifying or combining the taught layouts into forms other than those explicitly taught, remains within the scope of subject matter covered by the disclosure of Cerny [0069].
One having ordinary skill in the art would have expected Applicant’s invention to perform equally well with the layout of non-target regions taught by Cern.  Also, it would not require greater than ordinary skill in the art to modify Cern, to arrive at the claimed invention.  The difference between Cerny and the claimed invention, in this regard, is deemed a design choice.
It would been an obvious design choice to one having ordinary skill in the art before the filing date of the claimed invention to modify relative proportions/positioning of equivalent non-target areas taught by Cern, with each second non-target area only consisting of a plurality of entire rows of the original image that correspond to a plurality of entire rows of pixels of the pixel array, as claimed, in view of the reasoning above. 
Cerny does not explicitly disclose the method such that the plurality of entire rows of pixels of the pixel array corresponding to the plurality of entire rows of the original image forming each second non-target area can be simultaneously selected and supplied with image data; 
In the same field of endeavor, Song improves on image quality [0008] with at least a selected one of gate driving ICs’ (Figure 3A: 421 – 424) outputting a gate-on pulse [0051] to respective gate line groups ([0064]: G11 – G1i, G21 – G2i, G31 – G3i, G41 – G4i) at a same time (Figure 9: Dashed vertical line pairs temporally aligned with respective one of groups’ shared reception of Von) that pixels associated with said respective one of the gate line groups are simultaneously driven with a black data signal ([0012]; {e} of Figure 9).  It is argued here that a collection of Cerny’s zones not associated with the location of a gaze/fixation point, corresponding to an entire pixel row, stand to similarly benefit from the improved image quality resulting from Song’s uniform signal application.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cerny to be modified such that the plurality of entire rows of pixels of the pixel array corresponding to the plurality of entire rows of the original image forming each second non-target area can be simultaneously selected and supplied with image data, in view of the teaching of Song, to improve image quality. 


ii.	Claims 6, 11, 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Song, as applied to claims 4 and 9, and further in view of Wang (2019/02367574, this combination of references hereinafter referred to as CSW).

Regarding claim 6, Cerny in view of Song discloses the system of claim 4.  
Cerny in view of Song does not explicitly disclose the device wherein the post-processing further comprises increasing of each resolution of the first non-target area and each second non-target area to adapt to a physical resolution of the display device.  
In the same field of endeavor, Wang discloses image transmission [0002] comprising the division of display area into multiple regions, each operating with a respective resolution (Figure 3), in one embodiment up-sampling the resolution of a regional image to match that of the display screen [0109].  This manner of operating is among the means by which large amounts of data may more efficiently be transmitted [0005].
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Cerny to be modified wherein the post-processing further comprises increasing of each resolution of the first non-target area and each second non-target area to adapt to a physical resolution of the display device in view of the teaching of Wang to more efficiently transmit large volumes of data.  

Method claim 11 is rejected as reciting limitations similar to system claim 6.
		
Regarding claim 17, Cerny in view of Song discloses the system of claim 4.  Cerny discloses the system wherein the pixel array is arranged in a pattern for pixel rendering [0093], and the display control device further comprises an image renderer configured to perform the pixel rendering on at least the target area (Comprising Z5 of Figure 7B) such that the target area being pixel rendered is displayed at the gaze region with an apparent resolution higher ([0044]: Center region having higher pixel density5).  
Cerny in view of Song does not explicitly disclose the system wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device.
In the same field of endeavor, Wang discloses gaze detection [0043] with respect to display pixel points representing respective ones of different colors [0037] to generate an image with resolution greater than the resolution of the display screen [0013].  This is among measures implemented to overcome limitations of transmitting large amounts of data [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Cerny to be modified wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device, in view of the teaching of Wang, to overcome limitations associated with transmitting large amounts of data.


Regarding claim 18, Cerny in view of Song discloses the system of claim 4.  Cerny discloses the system wherein the pixel array is arranged in a pattern for pixel rendering [0093], and the display control device further comprises an image renderer configured to perform the pixel rendering on the target area (Comprising Z5 of Figure 7B), the two first non-target areas (Comprising Z4, Z6) and the two second non-target areas (Comprising Z2, Z8), such that areas being pixel rendered are displayed with an apparent resolution higher ([0044]: Identification of region with which higher pixel density is associated).  
Cerny in view of Song does not explicitly disclose the system wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device.
In the same field of endeavor, Wang discloses gaze detection [0043] with respect to display pixel points representing respective ones of different colors [0037] to generate an image with resolution greater than the resolution of the display screen [0013].  This is among measures implemented to overcome limitations of transmitting large amounts of data [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Cerny to be modified wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device, in view of the teaching of Wang, to overcome limitations associated with transmitting large amounts of data.


Regarding claim 19, Cerny in view of Song discloses the system of claim 4.  Cerny discloses the system wherein the pixel array is arranged in a pattern for pixel rendering [0093], and wherein the post-processing further comprises the pixel rendering of the target area (Comprising Z5 of Figure 7B), the two first non-target areas (Comprising Z4, Z6) and the two second non-target areas (Comprising Z2, Z8), such that areas being pixel rendered are displayed with an apparent resolution higher ([0044]: Identification of region with which higher pixel density is associated).  
Cerny in view of Song does not explicitly disclose the system wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device.
In the same field of endeavor, Wang discloses gaze detection [0043] with respect to display pixel points representing respective ones of different colors [0037] to generate an image with resolution greater than the resolution of the display screen [0013].  This is among measures implemented to overcome limitations of transmitting large amounts of data [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Cerny to be modified wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device, in view of the teaching of Wang, to overcome limitations associated with transmitting large amounts of data.


Regarding claim 20, Cerny in view of Song discloses the method of claim 9.  Cerny discloses the system wherein the pixel array is arranged in a pattern for pixel rendering [0093], and wherein the post-processing further comprises performing the pixel rendering on the target area (Comprising Z5 of Figure 7B), the two first non-target areas (Comprising Z4, Z6) and the two second non-target areas (Comprising Z2, Z8), such that areas being pixel rendered are displayed with an apparent resolution higher ([0044]: Identification of region with which higher pixel density is associated).  
Cerny in view of Song does not explicitly disclose the method wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device.
In the same field of endeavor, Wang discloses gaze detection [0043] with respect to display pixel points representing respective ones of different colors [0037] to generate an image with resolution greater than the resolution of the display screen [0013].  This is among measures implemented to overcome limitations of transmitting large amounts of data [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Cerny to be modified wherein rendering is of sub-pixels and the apparent resolution is higher than a physical resolution of the display device, in view of the teaching of Wang, to overcome limitations associated with transmitting large amounts of data.


Regarding claim 21, CSW discloses the system of claim 19.  Cerny discloses the system wherein the original image is divided into only one target area (Comprising Z5 of Figure 7B), only two first non-target areas (Comprising Z4, Z6) and only two second non-target areas (Comprising Z2, Z8).  

Regarding claim 22, CSW discloses the method of claim 20.  Cerny discloses the system wherein the original image is divided into only one target area (Comprising Z5 of Figure 7B), only two first non-target areas (Comprising Z4, Z6) and only two second non-target areas (Comprising Z2, Z8).

iii.	Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Song, as respectively applied to claims 4, 9 above, and further in view of Spitzer et al. (2018/0137602; hereinafter Spitzer).

Regarding claim 8, Cerny in view of Song discloses the system of claim 4.  Cerny discloses the device wherein the display device further comprises a pixel array arranged in a pattern for pixel rendering [0093], and wherein the post-processing further comprises the pixel rendering of at least the target area such that the pixel rendered target area is displayed at the gaze region with an apparent higher resolution ([0044], [0024]).  
Cerny in view of Song does not explicitly disclose the system wherein rendering is that of sub-pixels.
In the same field of endeavor, Spitzer discloses a foveated display system facilitating sub-pixel rendering [0023].  This manner of operation has the potential to optimize power consumption and cost, among other things [0005].
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the system of Cerny to be modified wherein rendering is that of sub-pixels in view of the teaching of Spitzer to optimize power consumption and cost.

Method claim 13 is rejected as reciting limitations similar to system claim 8.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows: 
Steyskal et al. (2019/0043167) discloses foveated rendering for a head mounted display [0001] into a collection of zones (Figure 10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [*] Per [0068], “...parameters of the zones may be chosen...with respect to Figs. 1 – 2; Figure 2D’s central region (215), with higher pixel density [0044], corresponds to an example fixation point [0045]; Z5 is thus considered an analogous central region comprising the fixation point.
        2 See [*] footnote above.
        3 This example, making reference to an embodiment other that identified above in mapping to the claim language, is considered descriptive of fixation point and zone correspondence of other embodiments, unless explicitly stated otherwise.
        4 Claiming benefit of CN 201710298955.3, filed 28 April 2017, attached in earlier Office Action.
        5 See [*] footnote above.